EXHIBIT 10.18


EQUITY TRUST AGREEMENT




This Equity Trust Agreement (hereinafter the “Agreement”), is entered into and
effective this 20th day of May, 2005, by and between Yi Wan Group, Inc., a
Florida corporation (the “Company”) on the one hand and Minhong Cen, an
individual and citizen of the People’s Republic of China (“PRC”), whose address
is No. 29 Lianyun Lu, Daliang District, Shunde City, Guangdong Province, China,
Chen Hong, an individual and citizen of the PRC, whose address is No. 53
Zhanqian Lu, Jiefang District, Jiaozuo City, Henan Province, China and Cheng Wan
Ming, an individual and citizen of the PRC, whose address is No. 11 Lianyun
Erlu, Daling District, Shunde City, Guangdong Province, China (Minhong Cen, Chen
Hong and Cheng Wan Ming collectively referred to as the “Trustees”), with
reference to the following facts:
 
RECITALS:


WHEREAS, the Company wishes to form and capitalize Yi Wan Zhengzhou Restaurants
Management, Ltd. (“Yi Wan Zhengzhou”), a company registered in Zhengzhou, PRC,
engaged in the business of restaurants operation and to have the equity interest
of Yi Wan Zhengzhou held in trust by the Trustees;


WHEREAS, the Company has transferred RMB 3,010,000 to the Trustees and the
Trustees used such proceeds to form and capitalize Yi Wan Zhengzhou and are
holding the equity interest of Yi Wan Zhengzhou (the “Equity Interest”) 10% in
the name of Minhong Cen, 10% in the name of Chen Hong and 80% in the name of
Cheng Wan Ming;


WHEREAS, as a condition to receiving and holding the Equity Interest in trust
for the Company, the Trustees have agreed to grant the Company the rights set
forth in this Agreement;


WHEREAS, the Trustees are directors of the Company and has consented to act
under this Agreement for the purposes provided herein.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and promises contained herein, and for valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged and confessed, the parties
to this Agreement (hereinafter collectively called the “parties” and
individually “party”) agree as follows:


AGREEMENT:



1.
ESTABLISHMENT OF TRUST.

 
(a)   Equity Interest To Be Held In Trust. The Trustees hereby agree to hold the
Equity Interest in trust for the benefit of the Company pursuant to the terms of
this Agreement until the termination of this Agreement.
 

--------------------------------------------------------------------------------


 
(b)   Acknowledgement of Delivery of Equity Interest. The Trustees hereby
acknowledge and accept delivery of the Equity Interest to be held for the
benefit of the Company.
 
(c)   Stock Adjustments. In the event that, during the term of this Agreement,
any reclassification, readjustment, or other change is declared or made in the
capital structure of the Yi Wan Zhengzhou, all new substituted and additional
equity interests with voting rights (hereinafter, collectively or severally, the
“Additional Interests”) issued or granted with respect to the Equity Interest by
reason of any such change shall also be held by the Trustee subject to the terms
of this Agreement in the same manner as the Equity Interest.
 

2.
RIGHTS & RESTRICTIONS WITH RESPECT TO EQUITY INTEREST.

 
(a)   Voting Rights. Contemporaneous to entering into this Agreement, the
Trustees shall grant irrevocable proxies to exercise all voting rights as an
equity holder of Yi Wan Zhengzhou in the form attached hereto as Exhibit “A”
(the “Proxy”).
 
(b)   Restrictions on Transfer. The Trustees shall have no authority to sell,
pledge, hypothecate, encumber or otherwise dispose of the Equity Interest except
as authorized by the Company. Any attempt to transfer the Equity Interest
without authorization by the Company shall be a breach of this Agreement and as
soon as practicable after such breach, the Trustee shall cause to be
transferred, issued and delivered to the Company applicable certificates
representing the Equity Interest, properly endorsed to the Company.
 
(c)   Notices, Dividends and Distributions. The Trustees shall forward to the
Company all notices, reports, statements and other communications received from
Yi Wan Zhengzhou. The Trustee shall distribute to the Company or its designee,
promptly upon receipt, all dividends and other payments or distributions
received from Yi Wan Zhengzhou with respect to the Equity Interest.


(d)   No Compensation to Trustees. The Trustees shall receive no additional
compensation for the Trustees’ services under this Agreement but the Company
shall promptly reimburse the Trustees for expenses actually incurred in
performing duties hereunder after presentation to the Company of receipts for
such expenses.


(e)   Liability of Trustees. The Trustees shall not be liable for any error of
judgment or mistake of fact or law, or for any action or omission under this
Agreement, except for the Trustees’ own willful misconduct or gross negligence.
The Trustees may consult with legal counsel, and any action or omission
undertaken by the Trustees in good faith in accordance with the opinion of legal
counsel shall be binding and conclusive on the parties.



3.
TERM OF AGREEMENT.

 
(a)   Events of Termination. This Agreement shall terminate automatically upon
the earlier of:
 
(i) The Company or its designated assignee can legally take position of the
Equity Interest under the laws of the PRC and the Company has chosen to so take
position of the Equity Interest;


2

--------------------------------------------------------------------------------


 
(ii) The material breach by any one of the Trustees of his obligations under
this Agreement;


(iii) Upon 5 days notice at any time by the Company.


(b)   Transfer of Equity Interest to Company. As soon as practicable after the
termination of this Agreement, the Trustees shall cause to be transferred,
issued and delivered to the Company applicable certificates representing the
Equity Interest, properly endorsed for transfer to the Company.
 
(c)   Resignation, Death, Termination or Incapacity of Trustee. In the event of:
(i) the resignation as trustee; (ii) death of one of the Trustees; (iii)
termination of one of the Trustees as an employee, director or officer of the
Company or its subsidiaries; or (iv) incapacity of one of the Trustees, the
Company may appoint and cause a transfer of the Equity Interest to a successor
trustee to hold the Equity Interest for the benefit of the Company and may
appoint any another person, including the other Trustee, for the sole purpose of
accomplishing the above described transfer.



4.
FILING, INSPECTION RIGHTS.

 
A duplicate of this Agreement shall be filed with Yi Wan Zhengzhou and shall be
open for inspection on the same conditions as the Company’s record of
shareholders.



5.
REPRESENTATIONS AND WARRANTIES

 
(a)   The Company represents and warrants that it is a corporation registered
and validly existing under the laws of the State of Florida in the United
States. The Company has full right, power and all necessary approvals and
authorizations to execute and perform this Agreement. This Agreement shall
constitute the legal, valid and binding obligations of the Company, which is
enforceable against the Company in accordance with its terms upon its execution.
 
(b)   Each of the Trustees represent and warrant to the Company that: (i) Yi Wan
Zhengzhou is a limited liability company registered and validly existing under
the laws of the PRC and the Trustees are holding title to 100% of Yi Wan
Zhengzhou for the benefit of the Company; (ii) has full right, power and all
necessary and appropriate approval and authorization to execute and perform this
Agreement; (iii) the execution and the performance of this Agreement will not
contravene any provision of law applicable to the Trustees or any other
contractual restrictions binding on or affecting the Trustees; and (iv) this
Agreement shall constitute the legal and valid obligations of each of the
Trustees, which is enforceable against the Trustees in accordance with its terms
upon its execution.



6.
MISCELLANEOUS.

 
(a)   Cooperation. Each party agrees, without further consideration, to
cooperate and diligently perform any further acts, deeds and things and to
execute and deliver any documents that may from time to time be reasonably
required to consummate, evidence, confirm and/or carry out the intent and
provisions of this Agreement, all without undue delay or expense.
 
3

--------------------------------------------------------------------------------


 
(b)   Interpretation and Enforcement.
 
(i)   Applicable Law. THIS AGREEMENT AND THE RIGHTS AND REMEDIES OF EACH PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
EQUITABLE REMEDIES) SHALL BE SOLELY GOVERNED BY, INTERPRETED UNDER, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH INTERNAL LAWS OF THE STATE OF FLORIDA,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES AS IF THIS AGREEMENT WERE MADE,
AND AS IF ITS OBLIGATIONS ARE TO BE PERFORMED, WHOLLY WITHIN THE STATE OF
FLORIDA. 
 
(ii)   Consent to Jurisdiction. ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL, SUBJECT TO PARAGRAPH 6(c) OF THIS AGREEMENT
PERTAINING TO ARBITRATION, BE FILED IN AND HEARD AND LITIGATED SOLELY BEFORE THE
STATE COURTS OF CALIFORNIA LOCATED WITHIN THE COUNTY OF LOS ANGELES. EACH PARTY
GENERALLY AND UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS
AND WAIVES ANY DEFENSE OR RIGHT TO OBJECT TO VENUE IN SAID COURTS BASED UPON THE
DOCTRINE OF “FORUM NON CONVENIENS”. EACH PARTY IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGEMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.
 
(iii)   Waiver of Jury Trial. EACH PARTY HEREBY WAIVES SUCH PARTY’S RESPECTIVE
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT. EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO THE OTHER PARTY TO ENTER INTO THE TRANSACTION CONTEMPLATED HEREBY,
THAT EACH PARTY HAS ALREADY RELIED UPON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH PARTY WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
FUTURE DEALINGS. EACH PARTY WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED
THIS WAIVER WITH SUCH PARTY’S LEGAL COUNSEL, AND THAT SUCH PARTY HAS KNOWINGLY
AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.
 
(iv)   Specific Performance and Injunctive Relief. EACH PARTY ACKNOWLEDGES THAT
THE OTHER PARTY HERETO MAY, AS A RESULT OF SUCH PARTY’S BREACH OF ITS COVENANTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUSTAIN IMMEDIATE AND LONG-TERM
SUBSTANTIAL AND IRREPARABLE INJURY AND DAMAGE WHICH CANNOT BE REASONABLY OR
ADEQUATELY COMPENSATED BY DAMAGES AT LAW. CONSEQUENTLY, EACH PARTY AGREES THAT
IN THE EVENT OF SUCH PARTY’S BREACH OR THREATENED BEACH OF ITS COVENANTS AND
OBLIGATIONS HEREUNDER, THE OTHER NON-BREACHING PARTY SHALL BE ENTITLED TO OBTAIN
EQUITABLE RELIEF, IN ADDITION TO ANY OTHER REMEDY PROVIDED BY LAW OR EQUITY,
INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OF ALL OF THE PROVISIONS OF THIS
AGREEMENT BY SPECIFIC PERFORMANCE AND/OR TEMPORARY, PRELIMINARY AND/OR PERMANENT
INJUNCTIONS ENFORCING ANY OF SUCH NON-BREACHING PARTY’S RIGHTS, REQUIRING
PERFORMANCE BY THE BREACHING PARTY, OR ENJOINING ANY BREACH BY THE BREACHING
PARTY, ALL WITHOUT PROOF OF ANY ACTUAL DAMAGES THAT HAVE BEEN OR MAY BE CAUSED
TO SUCH NON-BREACHING PARTY BY SUCH BREACH OR THREATENED BREACH AND WITHOUT THE
POSTING OF BOND OR OTHER SECURITY IN CONNECTION THEREWITH. THE PARTY AGAINST
WHOM SUCH ACTION OR PROCEEDING IS BROUGHT WAIVES THE CLAIM OR DEFENSE THEREIN
THAT THE PARTY BRINGING THE ACTION OR PROCEEDING HAS AN ADEQUATE REMEDY AT LAW
AND SUCH PARTY SHALL NOT ALLEGE OR OTHERWISE ASSERT THE LEGAL POSITION THAT ANY
SUCH REMEDY AT LAW EXISTS. EACH PARTY AGREES AND ACKNOWLEDGES (A) THAT THE TERMS
OF THIS PARAGRAPH ARE FAIR, REASONABLE AND NECESSARY TO PROTECT THE LEGITIMATE
INTERESTS OF THE OTHER PARTY; (B) THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
THE OTHER PARTY TO ENTER INTO THE TRANSACTION CONTEMPLATED HEREBY, (C) THAT THE
OTHER PARTY HAS ALREADY RELIED UPON THIS WAIVER IN ENTERING INTO THIS AGREEMENT,
AND (D) THAT EACH PARTY WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR FUTURE
DEALINGS. EACH PARTY WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
PROVISION WITH SUCH PARTY’S LEGAL COUNSEL, AND THAT SUCH PARTY HAS KNOWINGLY AND
VOLUNTARILY WAIVED ITS RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
4

--------------------------------------------------------------------------------


 
(v)   Attorneys’ Fees and Costs. If any party institutes or should the parties
otherwise become a party to any Action or Proceeding based upon or arising out
of this Agreement including, without limitation, to enforce or interpret this
Agreement or any provision hereof, or for damages by reason of any alleged
breach of this Agreement or any provision hereof, or for a declaration of rights
in connection herewith, or for any other relief, including equitable relief, in
connection herewith, the prevailing party in any such action or proceeding shall
be entitled to receive from the non-prevailing party as a cost of suit, and not
as damages, all costs and expenses of prosecuting or defending the action or
proceeding, whichever the case may be, including, without limitation, reasonable
attorneys’ and other professional fees such as engineering or accounting fees
incurred by the prevailing party in connection with such action or proceeding.
 
(vi)   Definitions. The term “Action or Proceeding” shall mean and include
actions, proceedings, suits, arbitrations (if required or permitted under this
Agreement or consented to by the parties), appeals and other similar
proceedings. The term “prevailing party” shall mean the party who is determined
to prevail by the Court after its consideration of all damages and equities in
the action or proceeding, whether or not the action or proceeding proceeds to
final judgment. In determining whether a party is the prevailing party the Court
shall consider as an element of its determination the costs and expenses of the
parties, including attorneys’ fees and other fees, which are the subject of this
Paragraph 6. The Court shall retain the discretion to determine that no party is
the prevailing party in which case no party shall be entitled to recover its
costs and expenses under this Paragraph 6. The term “attorneys’ and other fees”
shall mean and include attorneys’ fees, accountants’ fees, fees of other
professionals, witness fees (including experts engaged by the parties, but
excluding shareholders, officers, employees or partners of the parties), and any
and all other similar fees incurred in the prosecution or defense of the action
or proceeding. The term “costs and expenses” shall mean and include the cost to
take depositions, the cost to arbitrate this dispute, if applicable, and the
costs and expenses of travel and lodging incurred with respect to the action or
proceeding, provided, however, the party incurring said travel and lodging
expense must ordinarily travel over one hundred (100) miles, one way, from his
or her residence in incurring such expense.
 
(c)    Arbitration.
 
(i)   Jurisdiction. The parties hereby agree to submit all controversies, claims
and matters of difference to arbitration in Los Angeles County, California,
according to the rules and practices of the American Arbitration Association
from time-to-time in force, except to the extent that such rules and practices
are inconsistent with the provisions of this Paragraph 6(c). This submission and
agreement to arbitrate shall be specifically enforceable. Without limiting the
generality of the foregoing, the following shall be considered controversies for
this purpose: (A) all questions relating to the breach of any obligation,
warranty, right or condition hereunder; (B) the failure of any party to deny or
reject a claim or demand of any other party; and (C) any question as to whether
the right to arbitrate a certain dispute exists. Arbitration may proceed in the
absence of any party if written notice (pursuant to the American Arbitration
Association’s rules and regulations) of the proceedings has been given to such
party. The parties agree to abide by all awards rendered in such proceedings.
Such awards shall be final and binding on all parties to the extent and in the
manner provided by California statute. All awards may be filed with the clerk of
the district court in the county in which the residence or principal office of a
non-prevailing party is located, as a basis of judgment and of the issuance of
execution for its collection and, at the election of the party making such
filing, with the clerk of one or more other courts, state or federal, having
jurisdiction over the party against whom such an award is rendered or such
party’s property.
 
5

--------------------------------------------------------------------------------


 
(ii)   Selection of Arbitrator. The parties shall mutually agree upon one (1)
arbitrator who shall be selected pursuant to the rules of the American
Arbitration Association.
 
(iii)   Application of Law; Scope of Powers; Written Decision. The arbitrator(s)
shall apply such principles of law as hereinabove provided in Paragraph 6(b) of
this Agreement relating to application of law, and shall endeavor to decide the
controversy as though they were judges in such court of law. The arbitrator(s)
shall have the power to issue any award, judgment, decree or order of relief
that a court of law or equity could issue under such applicable law including
but not limited to, money damages, specific performance, or injunctive relief;
and for such purposes it is hereby expressly acknowledged and agreed that
damages at law will be an inadequate remedy for a breach or threatened breach of
any provision of this Agreement, it being the intention of this sentence to make
clear the agreement of the parties hereto that the respective rights and
obligations of the parties hereto hereunder shall be enforceable in any
arbitration proceedings in accordance with principles of equity as well as of
law. The arbitrator(s) shall prepare a written decision that will be supported
by written findings of fact and conclusions which adequately set forth the basis
of the arbitrator(s)’ decision and which cite the statutes and precedents
applied and relied upon in reaching said decision. The award, judgment, decree
or order, and the findings of the arbitrator(s), shall be final, conclusive and
binding upon the parties hereto, and the judgment upon the award and enforcement
of any other judgment, decree or order of relief granted by the arbitrator(s)
may be entered or obtained in any court of competent jurisdiction upon the
application of any party to the dispute. This agreement to arbitrate shall be
self-executing without the necessity of filing any action in any court and shall
be specifically enforceable under the prevailing arbitration law.
 
(d)   Entire Agreement/No Collateral Representations. EACH PARTY EXPRESSLY
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT: (i) IS THE FINAL, COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT OF THE PARTIES AGREEMENT WITH RESPECT TO
THE SUBJECT MATTER HEREOF, (ii) SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS
PROMISES, ASSURANCES, GUARANTEES, REPRESENTATIONS, UNDERSTANDINGS, CONDUCT,
PROPOSALS, CONDITIONS, COMMITMENTS, ACTS, COURSE OF DEALING, WARRANTIES,
INTERPRETATIONS OR TERMS OF ANY KIND, ORAL OR WRITTEN (HEREINAFTER COLLECTIVELY
CALLED THE “PRIOR AGREEMENTS”), AND THAT ANY SUCH PRIOR AGREEMENTS ARE OF NO
FORCE OR EFFECT EXCEPT AS EXPRESSLY SET FORTH HEREIN, AND (iii) MAY NOT BE
VARIED, SUPPLEMENTED OR CONTRADICTED BY EVIDENCE OF SUCH PRIOR AGREEMENTS, OR BY
EVIDENCE OF SUBSEQUENT ORAL AGREEMENTS. Any agreement hereafter made shall be
ineffective to modify, supplement or discharge the terms of this Agreement, in
whole or in part, unless such agreement is in writing and signed by the party
against whom enforcement of the modification, supplement or is sought.
 
(e)   No Reliance Upon Prior Representation. Each party acknowledges that no
other party has made any oral representation or promise to such party which
representation or promise would induce such party prior to executing this
Agreement to change its position to its detriment, partially perform, or part
with value in reliance upon such representation or promise; such party
acknowledges that it has taken such action at its own risk; and such party
represents that it has not so changed its position, performed or parted with
value prior to the time of its execution of this Agreement.
 
6

--------------------------------------------------------------------------------


 
(f)   Waiver. No breach of any agreement or provision herein contained, or of
any obligation under this Agreement, may be waived, nor shall any extension of
time for performance of any obligations or acts be deemed an extension of time
for performance of any other obligations or acts contained herein, except by
written instrument signed by the party to be charged or as otherwise expressly
authorized herein. No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or a waiver or relinquishment of any other agreement or provision or
right or power herein contained.
 
(g)   Remedies Cumulative. The remedies of each party under this Agreement are
cumulative and shall not exclude any other remedies to which such party may be
lawfully entitled.
 
(h)   Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal or unenforceable, then the performance of the
offending term or provision (but only to the extent its application is invalid,
illegal or unenforceable) shall be excused as if it had never been incorporated
into this Agreement, and the remaining part of this Agreement (including the
application of the offending term or provision to persons or circumstances other
than those as to which it is held invalid, illegal or unenforceable) shall not
be affected thereby and shall continue in full force and effect to the fullest
extent provided by law.
 
(i)   Time is of the Essence. It is expressly understood and agreed that time of
performance is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof and that the failure to timely
perform any of the terms, conditions, obligations or provisions hereof by any
party shall constitute a material breach of and a non-curable (but waivable)
default under this Agreement by the party so failing to perform.
 
(j)   Effect Upon Successors and Assigns. All of the representations,
warranties, covenants, conditions and provisions of this Agreement shall be
binding upon and shall inure to the benefit of each party and such party’s
respective heirs, executors, administrators, legal representatives, successors
and/or assigns, whichever the case may be (hereinafter collectively called
“Permitted Successors”).
 
(k)   No Third Party Beneficiary. Notwithstanding anything else herein to the
contrary, the parties specifically disavow any desire or intention to create a
“third party” beneficiary contract, and specifically declare that no person or
entity, save and except for the parties or their Permitted Successors, shall
have any rights hereunder nor any right of enforcement hereof.
 
(l)   Construction. The headings used in this Agreement are for convenience and
reference purposes only, and shall not be used in construing or interpreting the
scope or intent of this Agreement or any provision hereof. References to this
Agreement shall include all amendments or renewals thereof. All cross–references
in this Agreement, unless specifically directed to another agreement or
document, shall be construed only to refer to provisions within this Agreement,
and shall not be construed to be referenced to the overall transaction or to any
other agreement or document. As used in this Agreement, each gender shall be
deemed to include each other gender, including neutral genders or genders
appropriate for entities, if applicable, and the singular shall be deemed to
include the plural, and vice versa, as the context requires.
 
7

--------------------------------------------------------------------------------


 
(m)   Notices. Unless otherwise specifically provided in this Agreement, all
notices, demands, requests, consents, approvals or other communications
(hereinafter collectively and severally called “Notices”) required or permitted
to be given hereunder, or which are given with respect to this Agreement, shall
be in writing, and shall be given by personal delivery, telegraph or by express
mail, Federal Express, DHL or other similar form of nationally recognized
airborne/overnight delivery service (which forms of Notice shall be deemed to
have been given upon delivery), or by telex or facsimile transmission (which
forms of Notice shall be deemed delivered upon confirmed transmission), or by
mailing in the United States mail by registered or certified mail, return
receipt requested, postage prepaid (which forms of Notice shall be deemed to
have been given upon the third {3rd} business day following the date mailed).
Each party, and their respective counsel, hereby agree that if Notice is to be
given hereunder by such party’s counsel, such counsel may communicate directly
with all principals, as required to comply with the foregoing notice provisions.
 
Notices shall be addressed to the appropriate party as set forth in the
introductory paragraph of this Agreement, or to such other address as the
receiving party shall have specified most recently by like Notice, with a copy
to the other parties hereto. Any Notice given to the estate of a party shall be
sufficient if addressed to the party as provided in this Paragraph 6(m).
 
(n)   Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute but one and the same instrument, binding on all
parties hereto. Any signature page of this Agreement may be detached from any
counterpart of this Agreement and reattached to any other counterpart of this
Agreement identical in form hereto but having attached to it one or more
additional signature pages.
 
(o)   Execution by All Parties Required to be Binding. This Agreement shall not
be construed to be an offer and shall have no force and effect until this
Agreement is fully executed by all parties hereto.
 
WHEREFORE, the parties hereto have executed this Agreement on the dates and at
the places written below.
 
(SIGNATURES FOLLOW)
 
8

--------------------------------------------------------------------------------


 
WHEREFORE, the parties hereto have for purposes of this Agreement executed this
Agreement in the City of Jiaozuo, People’s Republic of China, as of the date
first hereinabove set forth.
 

      THE COMPANY:
Yi Wan Group, Inc.,
a Florida corporation
 
   
   
    By:   /s/ Cheng Wan Ming  

--------------------------------------------------------------------------------

 
Cheng Wan Ming
President & Chief Executive Officer

 

TRUSTEES:               /s/ Cheng Wan Ming  

--------------------------------------------------------------------------------

  Cheng Wan Ming           /s/ Minhong Cen  

--------------------------------------------------------------------------------

  Minhong Cen           /s/ Chen Hong  

--------------------------------------------------------------------------------

  Chen Hong    

 
Acknowledgement of Yi Wan Zhengzhou Restaurant Management, Ltd.


The undersigned has received a copy of this Agreement and confirms that Yi Wan
Zhengzhou Restaurants Management, Ltd. shall abide by its terms and conditions.
 

       
Yi Wan Zhengzhou Restaurant Management, Ltd.,
 a PRC limited liability company
 
   
   
    By:   /s/ Wang Jun  

--------------------------------------------------------------------------------

 
Name:  Wang Jun
Title:  General Manager

 
9

--------------------------------------------------------------------------------




Exhibit “A”


Proxy




PROXY



Principal:
Cheng Wan Ming

ID Number:
440623610722061

Address:
No.11 Lianyun Erlu, Daliang District, Shunde City,
Guangdong Province, China

 

Agent:
Cheng Wan Qing

ID Number:
440623196910010619

Address:
No.29 Lianyun Lu, Daliang District, Shunde City,
Guangdong Province, China



The undersigned, Cheng Wan Ming, being a citizen of the People’s Republic of
China (“PRC”), hereby grants an irrevocable proxy to Cheng Wan Qing to exercise
all voting rights as a shareholder of Yi Wan Zhengzhou Restaurants Management
Ltd. (“Yi Wan Zhengzhou”), including without limitation rights to appoint
directors, the general manager and other officers of Yi Wan Zhengzhou during
shareholders’ meetings of Yi Wan Zhengzhou within the term of this Proxy.


The proxy granted hereby shall be conditioned upon Cheng Wan Qing being a PRC
citizen and an employee, officer or director of Yi Wan Group, Inc. (the “Group”)
or Jiaozuo Yi Wan Hotel Co., Ltd. (“Jiaozuo Yi Wan”) and shall be subject to the
Group’s consent. Once Cheng Wan Qing ceases to be an employee, officer or
director of the Group or Jiaozuo Yi Wan, or the Group delivers a written notice
to the undersigned requesting a termination of this proxy, the undersigned shall
revoke the proxy granted hereunder immediately and grant the rights and powers
provided hereunder to another PRC citizen employed and designated by the Group.


In exercising the rights and powers provided hereunder, Cheng Wan Qing shall act
with due care and diligence pursuant to this proxy and applicable laws, shall
indemnify and keep the undersigned harmless from any loss or damage caused by
any action in connection with the exercise of any rights provided hereunder
(unless such loss or damage is caused by any intentional or material negligent
actions of the undersigned), and shall otherwise be legally and economically
liable to the undersigned and Yi Wan Zhengzhou.


The term of this Proxy shall be 10 years from the execution date of this Proxy.
Unless with written consent by the undersigned to terminate the proxy thirty
(30) days in advance, the term of this proxy shall be automatically be renewed
for another year.
 

       
   
   
    /s/ Cheng Wan Ming  

--------------------------------------------------------------------------------

  Cheng Wan Ming   May 20, 2005    

 

--------------------------------------------------------------------------------




PROXY

 

Principal:
Minhong Cen

ID Number:
440623196206110624

Address:
No.29 Lianyun Lu, Daliang District, Shunde City,
Guangdong Province, China

 

Agent:
Yingliu You

ID Number:
440623410506041

Address:
No.172 Huagai Lu, Daliang District, Shunde City,
Guangdong Province, China




The undersigned, Minhong Cen, being a citizen of the People’s Republic of China
(“PRC”), hereby grants an irrevocable proxy to Yingliu You to exercise all
voting rights as a shareholder of Yi Wan Zhengzhou Restaurants Management Ltd.
(“Yi Wan Zhengzhou”), including without limitation rights to appoint directors,
the general manager and other officers of Yi Wan Zhengzhou during shareholders’
meetings of Yi Wan Zhengzhou within the term of this Proxy.


The proxy granted hereby shall be conditioned upon Yingliu You being a PRC
citizen and an employee, officer or director of Yi Wan Group, Inc. (the “Group”)
or Jiaozuo Yi Wan Hotel Co., Ltd. (“Jiaozuo Yi Wan”) and shall be subject to the
Group’s consent. Once Yingliu You ceases to be an employee, officer or director
of the Group or Jiaozuo Yi Wan, or the Group delivers a written notice to the
undersigned requesting a termination of this proxy, the undersigned shall revoke
the proxy granted hereunder immediately and grant the rights and powers provided
hereunder to another PRC citizen employed and designated by the Group.


In exercising the rights and powers provided hereunder, Yingliu You shall act
with due care and diligence pursuant to this proxy and applicable laws, shall
indemnify and keep the undersigned harmless from any loss or damage caused by
any action in connection with the exercise of any rights provided hereunder
(unless such loss or damage is caused by any intentional or material negligent
actions of the undersigned), and shall otherwise be legally and economically
liable to the undersigned and Yi Wan Zhengzhou.


The term of this Proxy shall be 10 years from the execution date of this Proxy.
Unless with written consent by the undersigned to terminate the proxy thirty
(30) days in advance, the term of this proxy shall be automatically be renewed
for another year.
 

        /s/ Minhong Cen  

--------------------------------------------------------------------------------

  Minhong Cen   May 20, 2005    

--------------------------------------------------------------------------------


 
PROXY
 

Principal:
Chen Hong

ID Number:
410107196510241538

Address:
No. 53 Zhanqian Lu, Jiefang District, Jiaozuo City,
Henan Province, China

 

Agent:
Yingliu You

ID Number:
440623410506041

Address:
No.172 Huagai Lu, Daliang District, Shunde City,
Guangdong Province, China

 
The undersigned, Chen Hong, being a citizen of the People’s Republic of China
(“PRC”), hereby grants an irrevocable proxy to Yingliu You to exercise all
voting rights as a shareholder of Yi Wan Zhengzhou Restaurants Management Ltd.
(“Yi Wan Zhengzhou”), including without limitation rights to appoint directors,
the general manager and other officers of Yi Wan Zhengzhou during shareholders’
meetings of Yi Wan Zhengzhou within the term of this Proxy.


The proxy granted hereby shall be conditioned upon Yingliu You being a PRC
citizen and an employee, officer or director of Yi Wan Group, Inc. (the “Group”)
or Jiaozuo Yi Wan Hotel Co., Ltd. (“Jiaozuo Yi Wan”) and shall be subject to the
Group’s consent. Once Yingliu You ceases to be an employee, officer or director
of the Group or Jiaozuo Yi Wan, or the Group delivers a written notice to the
undersigned requesting a termination of this proxy, the undersigned shall revoke
the proxy granted hereunder immediately and grant the rights and powers provided
hereunder to another PRC citizen employed and designated by the Group.


In exercising the rights and powers provided hereunder, Yingliu You shall act
with due care and diligence pursuant to this proxy and applicable laws, shall
indemnify and keep the undersigned harmless from any loss or damage caused by
any action in connection with the exercise of any rights provided hereunder
(unless such loss or damage is caused by any intentional or material negligent
actions of the undersigned), and shall otherwise be legally and economically
liable to the undersigned and Yi Wan Zhengzhou.


The term of this Proxy shall be 10 years from the execution date of this Proxy.
Unless with written consent by the undersigned to terminate the proxy thirty
(30) days in advance, the term of this proxy shall be automatically be renewed
for another year.
 

        /s/ Chen Hong  

--------------------------------------------------------------------------------

  Chen Hong   May 20, 2005

 